Citation Nr: 1130397	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  00-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability, including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued in August 2002 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

A hearing was held at the RO before a Veterans Law Judge (Board Member), other than the undersigned, in March 2001, pursuant to an appeal of an issue subsequently adjudicated by the Board in December 2006.  As noted at the March 2001 Board hearing (March 2001 hearing transcript (Tr.), at pages 8-10) and as further noted in the June 2001 Board remand (page 3), the issue of entitlement to service connection for low back disability, to include as secondary to service-connected right leg varicose veins disability had not been adjudicated by the RO at the time of the March 2001 Board hearing and was first raised at the March 2001 Board hearing.  Furthermore, no substantive evidence pertaining to the matter of entitlement to service connection for low back disability, to include as secondary to service-connected right leg varicose veins disability, was given at the March 2001 Board hearing.  (See March 2001 hearing transcript, page 7.)  Finally, the issues of entitlement to service connection for low back disability on a direct-incurrence basis, and entitlement to a total rating based on individual unemployability due to service-connected disability were not in appellate status at the time of the March 2001 Board hearing, and no testimony was provided with regard to those issues.  As such, adjudication of the issues addressed in this decision by a panel of Veterans Law Judges is not required.

The Veteran provided testimony as to the issues on appeal before the undersigned Veterans Law Judge at the RO in May 2004.  In January 2005 and December 2006, the issues were remanded for further development.  In January 2009, the Board denied service connection for a low back disability secondary to the service-connected right leg varicose veins.  The issues of entitlement to service connection for a low back disability on a direct basis and entitlement to a total disability rating based on individual unemployability due to service-connected disability were again remanded for additional development.  In July 2010, the Board ascertained that the requested development had not been satisfactorily completed and remanded the claim once again.  At this time, the Board is satisfied that the requested development has been accomplished and will address the merits of the issues in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  A chronic low back disability, to include degenerative disc disease of the spine, was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's currently diagnosed low back disability is related to the symptoms he experienced in service.  

2.  The evidence of record does not reflect that the Veteran's service-connected disability alone precludes him from maintaining substantially gainful employment consistent with his education and occupational experience; an exceptional factor that takes the case outside the norm is not present.  


CONCLUSIONS OF LAW

1.  A low back disability, was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  
2.  The criteria for the award of a total disability rating based on individual unemployability due to service-connected disabilitiy, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's claim was initiated shortly after the VCAA was enacted and initial letters were not in accordance with current case law.  In letters dated in March 2005, February 2007, June 2007 and January 2008, after the rating decision on appeal, the Veteran was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection and entitlement to a total disability rating based on individual unemployability due to service-connected disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the August 2010 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, Social Security Administration (SSA) records, a VA vocational rehabilitation file, and the Veteran's statements and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  
The Board notes that it was determined that the March 2009 VA examination report was inadequate.  Upon remand in July 2010, the Veteran was afforded another VA examination in September 2010 and an opinion was provided.  The September 2010 examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the September 2010 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the evidence of record does not support the claim for service connection for a low back disability, to include degenerative disc disease of the lumbosacral spine.  The Board observes that the Veteran's service treatment records show that he was treated in service in June 1977 for low back muscle strain.  Upon separation examination in August 1977, no chronic disability of the lower back was found.  (See the Veteran's service treatment reports).  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of low back strain.  

He also has another one of the elements required to substantiate a claim for service connection, namely a current disability.  VA treatment reports as well as the most recent September 2010 VA examination report show that the Veteran has been diagnosed with chronic lumbar strain and degenerative disc disease.  

However, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service symptoms and the present disability.  

The Veteran has reported having continuity of low back symptoms since service.  He is competent to provide testimony as to having experienced frequent back pain during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a chronic low back disorder, including degenerative disc disease.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific low back disorder, to include degenerative disc disease in service or shortly thereafter lacks probative value and does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Musculoskeletal disabilities of the spine, including degenerative disc disease, are complex disorders that require specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued low back symptoms since his discharge from service, upon VA medical examination in February 1979, shortly after his discharge from service, he did not report any low back complaints.  Additionally, the medical records do not denote any back complaints until 1989, more than 11 years after the Veteran's discharge from military service, and a September 1995 private medical record reports a work-related back injury for which workers' compensation was sought.  In documentation dated in December 1992, it was noted that the Veteran was removed from his government position including based on intentional falsification or misstatement.  The Veteran filed his claim for benefits in the early 2000s.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that he is not credible to the extent that he reports that he has had low back symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

Moreover, there is no competent medical evidence of record establishing that the Veteran's diagnosed current low back disabilities, including degenerative disc disease, are etiologically related to active service, including the muscle strain for which he was treated in service as required to establish service connection pursuant to 38 C.F.R. § 3.303(d).  Upon VA examination in September 2010, the examiner reviewed the Veteran's claims file, including his service treatment records, and concluded that it was less likely that the Veteran's present problems were related to the low back muscle strain he experienced in service.  The examiner provided a rationale in support of this opinion after considering the Veteran's assertions.  He explained that the radiological findings for the Veteran were degenerative in nature and were not due to any traumatic injury.  Hence, the Board concludes that this opinion has significant probative value.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that any current low back disability, including degenerative disc disease, is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Individual Unemployability

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, 

and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2010).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2010).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

In this case, the Veteran is service-connected for varicose veins of the right lower extremity, rated as 40 percent disabling.  Thus, he does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) at any time during the rating period on appeal.  However, consideration to such benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the most probative evidence of record does not establish that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disability.  In his initial claim for the benefit, the Veteran noted that he had a high school education as well as two years of college, and he indicated that he last worked in 1989.  In documentation dated in December 1992, it was noted that the Veteran was removed from his government position including based on intentional falsification or misstatement.  In a November 1993 vocational rehabilitation assessment, it was concluded that the Veteran's service-connected disability represented a serious employment handicap.  However, his skills, and background were sufficient for him to obtain employment.  In a private record dated in September 1995, prepared in conjunction with an evaluation of a work-related injury, it was reported that the Veteran was unable to return to work due to an acute lumbar strain.  No mention of his service-connected varicose veins was made.  In a September 1997 Social Security disability determination, it was found that the Veteran was disabled due to venous insufficiency and affective disorders.  Upon VA examination in February 2002, the examiner concluded that the Veteran was able to work in sedentary jobs.  

In view of the foregoing, to the extent that his service-connected disability causes occupational impairment, the Board finds that the Veteran is appropriately compensated by the current rating of 40 percent; and his situation does not present such an exceptional or unusual disability picture as to warrant entitlement to a total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis.  

The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disability.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the competent clinical evidence of record that shows that the Veteran's service-connected disability does not prevent him from performing sedentary employment, outweigh his assertions, particularly in light of the fact that his credibility has been called into question before when he was seeking medical retirement from the government.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability, including on an extraschedular basis, and, as such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Service connection for a low back disability is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disability, including on an extraschedular basis, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


